                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                  Case No. 19-52449-SLJ
Maria Teresa Lopez                                                                      Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0971-5           User: lblue                  Page 1 of 2                   Date Rcvd: Dec 05, 2019
                               Form ID: 309A                Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 07, 2019.
db             +Maria Teresa Lopez,    30750 Gloria Road,    Gonzales, CA 93926-9477
15088515       +Anna C. Toledo, Esq.,    Noland Hamerly, Etienne & Hoss,    P.O. Box 2510,
                 Salinas, CA 93902-2510
15088518        DMV Renewal,    P.O. Box 942897,   Sacramento, CA 94297-0897
15088517       +Deptartment Store National Bank/Macy’s,    Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
15088519       +Eliberto Reyes,    900 1/2 Nebraska Ave.,    Madera, CA 93638-4736
15088523       +George L. Mee Memorial Hospital,    300 Canal St.,    King City, CA 93930-3457
15088525       +Jose Lopez,   1417 Burgundy Way,    Gonzales, CA 93926-9202
15088526        Mallison & Martinez,    Attn: Stan S. Mallison, Esq.,    1030 Harrison St., Ste. 730,
                 Oakland, CA 94612
15088527        Monterey Anesthesia Professionals,    7 Parkway Center, Ste. 375,     Pittsburgh, PA 15220-3704
15088528       +Panziera & Thorp, LLC,    42800 Highway 101,    Greenfield, CA 93927-6002
15088529       +Paul J. Bauer, Esq.,    Sagaser, Watkins & Wieland, PC,    5260 N. Palm Ave., Ste. 400,
                 Fresno, CA 93704-2217
15088530       +Salinas Pediatrics Medical Group,    505 East Romie Ln., Ste. K,     Salinas, CA 93901-4072
15088535      #+Western Packing, Inc.,    P.O. Box 784,   Soledad, CA 93960-0784

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: hbniles@hbniles.com Dec 06 2019 03:55:06        Henry B. Niles, III,
                 Law Offices of Henry B. Niles III,    365-B Lake Ave.,     Santa Cruz, CA 95062
tr             +E-mail/Text: kari.bowyer@txitrustee.com Dec 06 2019 03:55:16        Kari Bowyer,   P.O. Box 700096,
                 San Jose, CA 95170-0096
smg             EDI: EDD.COM Dec 06 2019 08:23:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Dec 06 2019 08:23:00       CA Franchise Tax Board,    Attn: Special Procedures,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Dec 06 2019 08:23:00      State Board of Equalization,
                 Attn: Special Procedures Section, MIC:55,     P.O. Box 942879,    Sacramento, CA 94279
smg             EDI: IRS.COM Dec 06 2019 08:23:00      IRS,    P.O. Box 7346,    Philadelphia, PA 19101-7346
ust             E-mail/Text: ustpregion17.sj.ecf@usdoj.gov Dec 06 2019 03:56:09
                 Office of the U.S. Trustee / SJ,    U.S. Federal Bldg.,     280 S 1st St. #268,
                 San Jose, CA 95113-3004
15088516       +EDI: CITICORP.COM Dec 06 2019 08:23:00       Citibank/The Home Depot,
                 Attn: Recovery/Centralized Bankruptcy,     P.O Box 790034,    St Louis, MO 63179-0034
15088520        EDI: EDD.COM Dec 06 2019 08:23:00      Employment Development Department,     PO Box 826846,
                 Sacramento, CA 94246-0001
15088521        EDI: FORD.COM Dec 06 2019 08:23:00      Ford Motor Credit,     National Bankruptcy Service Center,
                 P.O. Box 62180,    Colorado Springs, CO 80962
15088522        EDI: CALTAX.COM Dec 06 2019 08:23:00       Franchise Tax Board,    Special Procedures,
                 PO Box 2952,    Sacramento, CA 95812-2952
15088531       +EDI: RMSC.COM Dec 06 2019 08:23:00      Synchrony Bank/Old Navy,     Attn: Bankruptcy Dept,
                 P.O. Box 965060,    Orlando, FL 32896-5060
15088532       +EDI: RMSC.COM Dec 06 2019 08:23:00      Synchrony Bank/Polaris Consumer,     Attn: Bankruptcy,
                 P.O. Box 965060,    Orlando, FL 32896-5060
15088533       +EDI: RMSC.COM Dec 06 2019 08:23:00      Synchrony/Kawasaki,     Attn: Bankruptcy,   PO Box 965060,
                 Orlando, FL 32896-5060
15088534       +EDI: WFFC.COM Dec 06 2019 08:23:00      Wells Fargo Bank, N.A.,     Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines, IA 50328-0001
                                                                                               TOTAL: 15

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp*          ++FORD MOTOR CREDIT COMPANY,    P O BOX 62180,    COLORADO SPRINGS CO 80962-2180
                (address filed with court: Ford Motor Credit,      National Bankruptcy Service Center,
                  P.O. Box 62180,    Colorado Springs, CO 80962)
intp*           +Jose Lopez,   1417 Burgundy Way,    Gonzales, CA 93926-9202
intp*           +Panziera & Thorp, LLC,    42800 Highway 101,    Greenfield, CA 93927-6002
intp*           +Synchrony Bank/Polaris Consumer,    Attn: Bankruptcy,    P.O. Box 965060,
                  Orlando, Fl 32896-5060
intp*           +Synchrony/Kawasaki,    Attn: Bankruptcy,   PO Box 965060,    Orlando, Fl 32896-5060
intp*           +Western Packing, Inc.,    P.O. Box 784,   Soledad, CA 93960-0784
15088524*        Internal Revenue Service - CIO,    PO Box 7346,    Philadelphia, PA 19101-7346
                                                                                                TOTALS: 0, * 7, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).



        Case: 19-52449        Doc# 7     Filed: 12/07/19     Entered: 12/07/19 21:25:38        Page 1 of 4
District/off: 0971-5                  User: lblue                        Page 2 of 2                          Date Rcvd: Dec 05, 2019
                                      Form ID: 309A                      Total Noticed: 28


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 5, 2019 at the address(es) listed below:
              Henry B. Niles, III   on behalf of Debtor Maria Teresa Lopez hbniles@hbniles.com,
               R48672@notify.bestcase.com
              Kari Bowyer    trusteebowyer@gmail.com, C140@ecfcbis.com;ecf.alert+Bowyer@titlexi.com
              Office of the U.S. Trustee / SJ   USTPRegion17.SJ.ECF@usdoj.gov
                                                                                            TOTAL: 3




          Case: 19-52449            Doc# 7       Filed: 12/07/19          Entered: 12/07/19 21:25:38                Page 2 of 4
      Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:
Debtor 1              Maria Teresa Lopez                                                         Social Security number or ITIN            xxx−xx−5434
                      First Name   Middle Name     Last Name                                     EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                                 EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             California Northern Bankruptcy Court
                                                                                                 Date case filed for chapter 7 12/4/19
Case number:          19−52449 SLJ 7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                 About Debtor 1:                                               About Debtor 2:

 1.     Debtor's full name                       Maria Teresa Lopez

 2.     All other names used in the aka Maria Teresa Lopez Gonzales
        last 8 years

 3.    Address                                 30750 Gloria Road
                                               Gonzales, CA 93926

 4.    Debtor's attorney                       Henry B. Niles III                                              Contact phone (831) 457−4545
                                               Law Offices of Henry B. Niles III
       Name and address                        365−B Lake Ave.
                                               Santa Cruz, CA 95062

 5.    Bankruptcy trustee                      Kari Bowyer                                                     Contact phone (408) 641−1327
                                               P.O. Box 700096                                                 Email: trusteebowyer@gmail.com
       Name and address                        San Jose, CA 95170

 6.         Bankruptcy clerk's office                          280 South First Street                         Hours open: 9:00 am to 4:30 pm,
                                                               Room 3035                                      Monday − Friday
            Documents in this case may be filed at this        San Jose, CA 95113
            address. You may inspect all records filed in                                                     Contact phone: 408−278−7500
            this case at this office or online at
            www.pacer.gov.
                                                                                                              Date: 12/5/19
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




      Case: 19-52449                 Doc# 7           Filed: 12/07/19              Entered: 12/07/19 21:25:38                        Page 3 of 4
Debtor Maria Teresa Lopez                                                                                                Case number 19−52449 SLJ 7


7. Meeting of creditors                                    January 9, 2020 at 11:30 AM                                        Location:

    Debtors must attend the meeting to be questioned       The meeting may be continued or                                    United States
    under oath. In a joint case, both spouses must         adjourned to a later date. If so, the                              Bankruptcy Court, 1000
    attend. Creditors may attend, but are not required
    to do so.                                              date will be on the court docket.                                  S Main St. #214,
                                                                                                                              Salinas, CA 93901
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                                    The presumption of abuse does not arise.

    If the presumption of abuse arises, you may have
    the right to file a motion to dismiss the case under
    11 U.S.C. § 707(b). Debtors may rebut the
    presumption by showing special circumstances.


9. Deadlines                                               File by the deadline to object to                    Filing
                                                           discharge or to challenge whether                    deadline:
    The bankruptcy clerk's office must receive these       certain debts are dischargeable:                     3/9/20
    documents and any required filing fee by the
    following deadlines.
                                                           You must file a complaint:

                                                           • if you assert that the debtor is not entitled to
                                                             receive a discharge of any debts under any
                                                             of the subdivisions of 11 U.S.C. § 727(a)(2)
                                                             through (7),
                                                             or
                                                           • if you want to have a debt excepted from
                                                             discharge under 11 U.S.C § 523(a)(2), (4),
                                                             or (6).
                                                           You must file a motion:
                                                           • if you assert that the discharge should be
                                                             denied under § 727(a)(8) or (9).


                                                           Deadline to object to exemptions:                                  Filing deadline: 30 days
                                                           The law permits debtors to keep certain                            after the conclusion of the
                                                           property as exempt. If you believe that the law                    meeting of creditors
                                                           does not authorize an exemption claimed, you
                                                           may file an objection.


10. Proof of claim                                         No property appears to be available to pay creditors. Therefore, please do not file
                                                           a proof of claim now. If it later appears that assets are available to pay creditors,
    Please do not file a proof of claim unless you         the clerk will send you another notice telling you that you may file a proof of claim
    receive a notice to do so.                             and stating the deadline.

11. Creditors with a foreign address                       If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                                           motion asking the court to extend the deadlines in this notice. Consult an attorney
                                                           familiar with United States bankruptcy law if you have any questions about your
                                                           rights in this case.

12. Exempt property                                        The law allows debtors to keep certain property as exempt. Fully exempt property
                                                           will not be sold and distributed to creditors. Debtors must file a list of property
                                                           claimed as exempt. You may inspect that list at the bankruptcy clerk's office or
                                                           online at www.pacer.gov. If you believe that the law does not authorize an
                                                           exemption that the debtors claim, you may file an objection. The bankruptcy
                                                           clerk's office must receive the objection by the deadline to object to exemptions in
                                                           line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case: 19-52449                  Doc# 7           Filed: 12/07/19               Entered: 12/07/19 21:25:38                        Page 4 of 4
